DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto (US 2015/0070783 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In regard to claim 21, Hashimoto discloses an imaging lens (page 4, section [0094] -  page 5, section [0101], Figure 1) comprising, in order from an object side to an image side thereof: a first lens with positive refractive power (page 6, TABLE 1, Figure 1, “L1”); a second lens (Figure 1, “L2”); a third lens having at least one aspheric surface (page 6, TABLE 1, Figure 1, “L3”); a fourth lens having at least one aspheric surface (page 6, TABLE 1, Figure 1, “L4”); a fifth lens having at least one aspheric surface (page 6, TABLE 1, Figure 1, “L5”); a sixth lens with negative refractive power that is a double-sided aspheric lens (page 6, TABLE 1, Figure 1, “L6”); a seventh lens that is a double-sided aspheric lens, and has a pole-change point in a position off the optical axis on an image-side aspheric surface thereof (page 6, TABLE 1, Figure 1, “L7”), wherein the lenses are arranged with an air gap provided therebetween (Figure 1, “L1-L7”), and conditional expressions are satisfied: 50<νd1<70 → νd1 = 55.57 (page 6, TABLE 1) 0.85<Σd/f<1.25 → 8.439/7.51 = 1.12 (page 6, TABLE 1). 
Regarding claim 24, Hashimoto discloses wherein a conditional expression (5) below is satisfied: 0.6<TTL/2ih<1.0 → 9.88/2(5.99) = 0.82 (page 6, TABLE 1). 
Regarding claim 27, Hashimoto discloses wherein a conditional expression below is satisfied: 2.0<|f34/f| → 2.0<|39.32/7.51| = 5.24 (page 6, TABLE 1).
Regarding claim 29, Hashimoto discloses wherein a conditional expression below is satisfied: -1.2<f67/f<-0.6 (page 19, TABLE 11, re: -1.13).
Allowable Subject Matter
Claims 22, 23, 25, 26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 22: an imaging lens as claimed, specifically wherein a conditional expression (2) below is satisfied: 20<νd2<30.
The prior art fails to teach a combination of all the claimed features as presented in claim 23: an imaging lens as claimed, specifically wherein conditional expressions (3) and (4) below are satisfied: 50<νd3<70 (3) 20<νd4<30.
The prior art fails to teach a combination of all the claimed features as presented in claim 25: an imaging lens as claimed, specifically wherein a conditional expression (7) below is satisfied: 0.8<ih/f<1.2.
The prior art fails to teach a combination of all the claimed features as presented in claim 26: an imaging lens as claimed, specifically wherein conditional expressions (8) and (9) below are satisfied: 0.7<f1/f<1.5 (8) -5.0<f2/f<-1.0.
The prior art fails to teach a combination of all the claimed features as presented in claim 28: an imaging lens as claimed, specifically wherein a conditional expression (11) below is satisfied: 0.6<f5/f<1.2.
The prior art fails to teach a combination of all the claimed features as presented in claim 30: an imaging lens as claimed, specifically wherein conditional expressions below are satisfied: 50<νd5<70, 20<νd6<30, 50<νd7<70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 27, 2021